Name: Commission Regulation (EU) 2016/1158 of 15 July 2016 amending Regulation (EU) No 452/2014 as regards the deletion of templates for the authorisations issued to third country operators and for the associated specifications (Text with EEA relevance)
 Type: Regulation
 Subject Matter: air and space transport;  technology and technical regulations;  cooperation policy;  executive power and public service;  transport policy;  EU institutions and European civil service
 Date Published: nan

 16.7.2016 EN Official Journal of the European Union L 192/21 COMMISSION REGULATION (EU) 2016/1158 of 15 July 2016 amending Regulation (EU) No 452/2014 as regards the deletion of templates for the authorisations issued to third country operators and for the associated specifications (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Regulation (EU) No 452/2014 (2) sets out how third country operators of aircraft referred to in Article 4(1)(d) of Regulation (EC) No 216/2008 engaged in commercial air transport operations into, within or out of the territory subject to the provisions of the Treaty are to be authorised with respect to the applicable International Civil Aviation Organisation (ICAO) standards. That Regulation contains in Appendices I and II to its Annex 2 (Part-ART) templates for that authorisation and specifications associated with it. (2) Experience in the application of Regulation (EU) No 452/2014 has shown that, in order to account for frequently changing ICAO standards in a timely manner, those templates would need to be amended on a regular basis, resulting in unnecessary administrative burden. The requirement to use those templates is not justified, considering that without that requirement the European Aviation Safety Agency can establish and update itself the necessary templates. Therefore that requirement and those templates should be deleted from Regulation (EU) No 452/2014. (3) Regulation (EU) No 452/2014 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Annex 2 to Regulation (EU) No 452/2014 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 452/2014 of 29 April 2014 laying down technical requirements and administrative procedures related to air operations of third country operators pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 133, 6.5.2014, p. 12). ANNEX Annex 2 to Regulation (EU) No 452/2014 is amended as follows: (1) point ART.210(a) is replaced by the following: (a) The Agency shall issue the authorisation, including the associated specifications, when: (1) it is satisfied that the third country operator holds a valid AOC or equivalent document and associated operations specifications issued by the State of the operator; (2) it is satisfied that the third country operator is authorised by the State of the operator to conduct operations into the EU; (3) it is satisfied that the third country operator has established: (i) compliance with the applicable requirements of Part-TCO; (ii) transparent, adequate and timely communication in response to a further assessment and/or an audit of the Agency, if applicable; and (iii) a timely and successful corrective action submitted in response to an identified non-compliance, if any; (4) there is no evidence of major deficiencies in the ability of the State of the operator or the State of registry, as applicable, to certify and oversee the operator and/or aircraft in accordance with the applicable ICAO standards; and (5) the applicant not being subject to an operating ban pursuant to Regulation (EC) No 2111/2005.; (2) Appendices I and II are deleted.